                                                                      EXHIBIT
Case 1:19-cv-00751-LMB-TCB Document 24-7 Filed 12/03/19 Page 1 of 30 PageID# 245 G



                                                                           US 20110148155A1
       (19) United States
       (12) Patent Application Publication (10) Pub. No.: US 2011/0148155 A1
              Chapman et al.                                           (43) Pub. Date:                    Jun. 23, 2011

       (54)   COLLAPSIBLE INFANT SUPPORT                                          Publication Classi?cation
                                                                (51)   Int. Cl.
                                                                       A47D 1/02                 (2006.01)
       (75)   Inventors:   Linda J. Chapman, Corfu, NY                 A45F 3/22                 (2006.01)
                           (US); Margo Block Moulin,                   A47D 13/10                (2006.01)
                           Buffalo, NY (US); Justin C. Taton,   (52)   us. c1. ........................ .. 297/101; 5/120; 297/2715
                           Clarence, NY (US)                    (57)                     ABSTRACT
                                                                The present invention is directed toWard an infant support
       (73) Assignee:      Mattel, Inc., El Segundo, CA (US)    including a frame and an infant seat. The frame includes a ?rst
                                                                frame member pivotally coupled to a second frame member.
                                                                The footers of the frame member are curved to permit the
                                                                rocking of the frame on its support surface. The seat includes
       (21) Appl. No.:     12/644,311                           angled Wall portions that de?ne an offset loWest point. With
                                                                this con?guration, a child placed Within the seat is safely
                                                                positioned Within the seat such that the child experiences a
       (22)   Filed:       Dec. 22, 2009                        front-to-back rocking motion.


                                                                                                                            100
                                                                                                                 f




                                                                                                                                      FPI_000041
Case 1:19-cv-00751-LMB-TCB Document 24-7 Filed 12/03/19 Page 2 of 30 PageID# 246




       Patent Application Publication   Jun. 23, 2011 Sheet 1 0f 21   US 2011/0148155 A1




         196



                                                                               FIG.1




                                                                                           FPI_000042
Case 1:19-cv-00751-LMB-TCB Document 24-7 Filed 12/03/19 Page 3 of 30 PageID# 247




       Patent Application Publication   Jun. 23, 2011 Sheet 2 0f 21   US 2011/0148155 A1




                                                                                           FPI_000043
Case 1:19-cv-00751-LMB-TCB Document 24-7 Filed 12/03/19 Page 4 of 30 PageID# 248




       Patent Application Publication   Jun. 23, 2011 Sheet 3 0f 21   US 2011/0148155 A1




                      mm




                                                                                           FPI_000044
Case 1:19-cv-00751-LMB-TCB Document 24-7 Filed 12/03/19 Page 5 of 30 PageID# 249




       Patent Application Publication   Jun. 23, 2011 Sheet 4 0f 21   US 2011/0148155 A1




                                               FIGAA



                                                                                           FPI_000045
Case 1:19-cv-00751-LMB-TCB Document 24-7 Filed 12/03/19 Page 6 of 30 PageID# 250




       Patent Application Publication    Jun. 23, 2011 Sheet 5 0f 21           US 2011/0148155 A1




         a“


              )3 \

                              r 5Q
                              w

                                          |.03-.|m3w                    U.mg
                                                                          \
                                                                                            mw m
                           W?
                           4%           BU
                                         /
                                         \

                                                 @
                                                 U

                                                       U
                                                           §U
                                                            i1.,
                                                                          5V
                                                                           o: \      Qs
                                                                                   g/\
                                                              N
                                                              ‘
                                                                   §\


                                                                                                    FPI_000046
Case 1:19-cv-00751-LMB-TCB Document 24-7 Filed 12/03/19 Page 7 of 30 PageID# 251




       Patent Application Publication   Jun. 23, 2011 Sheet 6 0f 21   US 2011/0148155 A1




             210                                                                215




                                                                             2308




                                              FIG.5



                                                                                           FPI_000047
Case 1:19-cv-00751-LMB-TCB Document 24-7 Filed 12/03/19 Page 8 of 30 PageID# 252




       Patent Application Publication   Jun. 23, 2011 Sheet 7 0f 21   US 2011/0148155 A1




                                            FlGi6A



                                                                                           FPI_000048
Case 1:19-cv-00751-LMB-TCB Document 24-7 Filed 12/03/19 Page 9 of 30 PageID# 253




       Patent Application Publication   Jun. 23, 2011 Sheet 8 0f 21   US 2011/0148155 A1




                                                                                    FIGB




                                                                                           FPI_000049
Case 1:19-cv-00751-LMB-TCB Document 24-7 Filed 12/03/19 Page 10 of 30 PageID# 254




       Patent Application Publication   Jun. 23, 2011 Sheet 9 0f 21   US 2011/0148155 A1




                                                  720   740




                                               FIGJA




                                                                                           FPI_000050
Case 1:19-cv-00751-LMB-TCB Document 24-7 Filed 12/03/19 Page 11 of 30 PageID# 255




       Patent Application Publication   Jun. 23, 2011 Sheet 10 0f 21   US 2011/0148155 A1




         /10

               725




                                                                                     FIGJB




                                                                                             FPI_000051
Case 1:19-cv-00751-LMB-TCB Document 24-7 Filed 12/03/19 Page 12 of 30 PageID# 256




       Patent Application Publication   Jun. 23, 2011 Sheet 11 0f 21   US 2011/0148155 A1




                                                                                    FIGBA



                                                                                            FPI_000052
Case 1:19-cv-00751-LMB-TCB Document 24-7 Filed 12/03/19 Page 13 of 30 PageID# 257




       Patent Application Publication   Jun. 23, 2011 Sheet 12 0f 21   US 2011/0148155 A1




                                             FIGBC


                                                                                            FPI_000053
Case 1:19-cv-00751-LMB-TCB Document 24-7 Filed 12/03/19 Page 14 of 30 PageID# 258




       Patent Application Publication   Jun. 23, 2011 Sheet 13 0f 21   US 2011/0148155 A1


                  1010




                                                                                            FPI_000054
Case 1:19-cv-00751-LMB-TCB Document 24-7 Filed 12/03/19 Page 15 of 30 PageID# 259




       Patent Application Publication                     Jun. 23, 2011 Sheet 14 0f 21   US 2011/0148155 A1




                               iaw mvg
                                   1. 410*




                                         0.                                                            2.01
                                  ano-Va0»o.00 0 ’
                                                 00000
                                                     o




                                             09 .00"0/!




                                                                                                              FPI_000055
Case 1:19-cv-00751-LMB-TCB Document 24-7 Filed 12/03/19 Page 16 of 30 PageID# 260




       Patent Application Publication   Jun. 23, 2011 Sheet 15 0f 21   US 2011/0148155 A1




                                                                                            FPI_000056
Case 1:19-cv-00751-LMB-TCB Document 24-7 Filed 12/03/19 Page 17 of 30 PageID# 261




       Patent Application Publication          Jun. 23, 2011 Sheet 16 0f 21   US 2011/0148155 A1




                                        1053                       1074




                                                                  910                   900
                                                                   \          914 912




                                                                                                   FPI_000057
Case 1:19-cv-00751-LMB-TCB Document 24-7 Filed 12/03/19 Page 18 of 30 PageID# 262




       Patent Application Publication   Jun. 23, 2011 Sheet 17 0f 21   US 2011/0148155 A1




                                                                                            FPI_000058
Case 1:19-cv-00751-LMB-TCB Document 24-7 Filed 12/03/19 Page 19 of 30 PageID# 263




       Patent Application Publication         Jun. 23, 2011 Sheet 18 0f 21   US 2011/0148155 A1




          m8



                                        opvbrhwf




                                                                                                  FPI_000059
Case 1:19-cv-00751-LMB-TCB Document 24-7 Filed 12/03/19 Page 20 of 30 PageID# 264




       Patent Application Publication      Jun. 23, 2011 Sheet 19 0f 21   US 2011/0148155 A1




             OE8%EN"m5                  2: 2n
                                        3&3‘.

                                   .mp.




                                                                                               FPI_000060
Case 1:19-cv-00751-LMB-TCB Document 24-7 Filed 12/03/19 Page 21 of 30 PageID# 265




                                                                              FPI_000061
Case 1:19-cv-00751-LMB-TCB Document 24-7 Filed 12/03/19 Page 22 of 30 PageID# 266




                                                                              FPI_000062
Case 1:19-cv-00751-LMB-TCB Document 24-7 Filed 12/03/19 Page 23 of 30 PageID# 267




                                                                              FPI_000063
Case 1:19-cv-00751-LMB-TCB Document 24-7 Filed 12/03/19 Page 24 of 30 PageID# 268




                                                                              FPI_000064
Case 1:19-cv-00751-LMB-TCB Document 24-7 Filed 12/03/19 Page 25 of 30 PageID# 269




                                                                              FPI_000065
Case 1:19-cv-00751-LMB-TCB Document 24-7 Filed 12/03/19 Page 26 of 30 PageID# 270




                                                                              FPI_000066
Case 1:19-cv-00751-LMB-TCB Document 24-7 Filed 12/03/19 Page 27 of 30 PageID# 271




                                                                              FPI_000067
Case 1:19-cv-00751-LMB-TCB Document 24-7 Filed 12/03/19 Page 28 of 30 PageID# 272




                                                                              FPI_000068
Case 1:19-cv-00751-LMB-TCB Document 24-7 Filed 12/03/19 Page 29 of 30 PageID# 273




                                                                              FPI_000069
Case 1:19-cv-00751-LMB-TCB Document 24-7 Filed 12/03/19 Page 30 of 30 PageID# 274




                                                                              FPI_000070
